PER CURIAM:
John D. Horton appeals the district court’s order dismissing his civil action for failure to comply with a court order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Horton v. Shull, No. CA-04-227-BO (E.D.N.C. Mar. 28, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED